DETAILED ACTION
Claims 1-20 are considered for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority


Applicant’s claim for the benefit of a prior-filed provisional application 62/722,834 filed 8/25/2018 is acknowledged and satisfied in full for all claims. 
Information Disclosure Statement
One of the information disclosure statements filed 1/11/2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claim 6, 19 and dependents thereof are objected to because of the following informalities: 
Claim 6 recites, “wherein the member device… is configured to receive the input data from the member device”, which should read, “wherein the member device… is configured to receive the input data from the moderator device” (emphasis added).
Claim 19 recites, “resulting in an updated machine learning engine” in the final line, which should read, “resulting in an updated machine learning model” (emphasis added).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aslan et al. (US Pub. 2018/0308376 A1).
In re Claim 1, Aslan et al. discloses: a classroom assistance system  (at least at Figures 1-7 and ¶ [0020]-[0027], wherein a system is provided to track student engagement and comprehension levels for a plurality of students in a classroom and provide such data results to a teacher as in Figure 5. Wherein Figure 6 the plurality of student devices (606-616) and the teacher device (602) are shown. Wherein [0028]-[0047] the student attention and comprehension determination process is described wherein Figure 4 and [0048]-[0049] the determination process is done via a learning machine learning classifier. Wherein Figure 6 and [0053] data determined engagement, comprehension level, and completion level is obtained by the instructor device (604) from each student device in order to generate the dashboard in Figure 5 for the teacher) comprising: 
a plurality of member devices (at least at (606-616) in Figure 6 and Figure 1 wherein each student in the classroom has their own tablet device), each member device comprising:
 a processor (at least at Figure 1-3, and [0020], wherein each tablet includes an adaptive learning platform, containing one or more modules and including one or more processors in at least Figure 8 and [0019]); 
an image input configured to generate image data (at least at [0021], wherein the tablet device includes a camera device. See also table 1, [0033], etc.); 
a display configured to display content data (at least at Table 2, wherein the tablet (102) displays educational content for the student to consume. See also [0026], [0027], [0029], via instruction module (128), in Figure 2 etc.);
a machine learning, model; and a machine learning engine configured to run on the processor and process at least one of image data or content data using the machine learning model to generate a result (at least at Figure 1-4, [0029]-[0049], wherein [0048]-[0049] and Table 2, a machine learning model is learned using collected data to model a user’s evolving state model. Wherein the data in table 2 includes the obtained image data of the user, content data that the user is viewing, and previously or currently obtained engagement levels. Wherein the evolving user state model is used by the adaptation module to determine if tutoring is needed for a particular user based on the user’s current and previously determined engagement levels as in (514-518) and [0046] and/or to refine the user’s determined engagement level at [0026], [0089], etc. and this result is output to the display of the teacher device via Figure 5. See particularly [0026], [0029], [0042], [0043], [0045], [0046]),  
wherein each member device of the plurality of member devices corresponds to a student (at least at [0053], Figure 1, Figure 6, among others, wherein each device (606-616) corresponds to a learner). 
In re Claim 2, Aslan et al. discloses: a classroom assistance system  (at least at Figures 1-7 and ¶ [0020]-[0027], wherein a system is provided to track student engagement and comprehension levels for a plurality of students in a classroom and provide such data results to a teacher as in Figure 5. Wherein Figure 6 the plurality of student devices (606-616) and the teacher device (602) are shown. Wherein [0028]-[0047] the student attention and comprehension determination process is described wherein Figure 4 and [0048]-[0049] the determination process is done via a learning machine learning classifier. Wherein Figure 6 and [0053] data determined engagement, comprehension level, and completion level is obtained by the instructor device (604) from each student device in order to generate the dashboard in Figure 5 for the teacher) comprising: 
a plurality of member devices (at least at (606-616) in Figure 6 and Figure 1 wherein each student in the classroom has their own tablet device), each member device comprising:
 a processor (at least at Figure 1-3, and [0020], wherein each tablet includes an adaptive learning platform, containing one or more modules and including one or more processors in at least Figure 8 and [0019]); 
an image input configured to generate image data (at least at [0021], wherein the tablet device includes a camera device. See also table 1, [0033], etc.); 
a display configured to display content data (at least at Table 2, wherein the tablet (102) displays educational content for the student to consume. See also [0026], [0027], [0029], via instruction module (128), in Figure 2 etc.);
a data analyzer configured to run on the processor and analyze at least one of image data or content data (at least at the adaptation module 124 which determines engagement factors for the user based on the image and/or content data as in [0026] and table 2);
a machine learning, model; and a machine learning engine configured to run on the processor and process analyzed data using the machine learning model to generate a result (at least at Figure 1-4, [0029]-[0049], wherein [0048]-[0049] and Table 2, a machine learning model is learned using collected data to model a user’s evolving state model. Wherein the data in table 2 includes the obtained image data of the user, content data that the user is viewing, and previously or currently obtained engagement levels. Wherein the evolving user state model is used by the adaptation module to determine if tutoring is needed for a particular user based on the user’s current and previously determined engagement levels as in (514-518) and [0046] and/or to refine the user’s determined engagement level at [0026], [0089], etc. and this result is output to the display of the teacher device via Figure 5. See particularly [0026], [0029], [0042], [0043], [0045], [0046]); and
a moderator client device comprising:
a processor; and 
a display configured to display a user interface (at least at device (602) in Figure 6 which displays the interface in Figure 5 and includes a processor to perform such functions as in Figure 8),
wherein each member device of the plurality of member device is used by a student and the moderator device is used by a teacher (at least at [0053], Figure 1, 5, and 6, among others, wherein each device (606-616) corresponds to a learner and the device (602) is used by a teacher),
wherein each member device of the plurality of member devices is in communication with the moderator device and each member device communicates the result generated on the member device to the moderator device (at least at Figures 5-6 and [0050]-[0053], wherein results (514-518) in [0046] are communicated to the instructor device dashboard. Wherein this is received from each individual device as in [0053]-[0054], etc.), and wherein the user interface is configured to run on the processor and display each result generated by the plurality of member devices (at least at (514-518) in Figure 5).
In re Claim 3, Aslan et al. as applied to claim 2 discloses the claimed invention as shown above. Aslan et al. further discloses: wherein at least one result is indicative of behavior of the student using the member device that generated the at least one result (at least at [0026], [0089], etc. wherein the evolving user state model is used to also determine the user’s engagement level which is output on the teacher display in Figure 5. Additionally, wherein the notifications (514-518) indicates that the student is demonstrating a behavior of lacking comprehension. See also MPEP §2111.05 wherein the content of the message itself is non-functional descriptive material which does not receive patentable weight).
In re Claim 4, Aslan et al. as applied to claim 2 discloses the claimed invention as shown above. Aslan et al. further discloses: wherein at least one result is indicative of comprehension of the student using the member device that generated the at least one result (at least at [0046], wherein the notifications (514-518) indicates that the student is demonstrating a behavior of lacking comprehension. See also MPEP §2111.05 wherein the content of the message itself is non-functional descriptive material which does not receive patentable weight).
In re Claim 18, Aslan et al. discloses: a method for implementing a classroom assistance system involving a plurality of member devices and a moderator device  (at least at Figures 1-7 and ¶ [0020]-[0027], wherein a system is provided to track student engagement and comprehension levels for a plurality of students in a classroom and provide such data results to a teacher as in Figure 5. Wherein Figure 6 the plurality of student devices (606-616) and the teacher device (602) are shown. Wherein [0028]-[0047] the student attention and comprehension determination process is described wherein Figure 4 and [0048]-[0049] the determination process is done via a learning machine learning classifier. Wherein Figure 6 and [0053] data determined engagement, comprehension level, and completion level is the method comprising: 
at each member device of the plurality of member devices. obtaining at least one of image data or content data and analyzing the image data or content data to generate analyzed data (at least at (606-616) in Figure 6 and Figure 1 wherein each student in the classroom has their own tablet device. at least at [0021], wherein the tablet device includes a camera device. See also table 1, [0033], etc. at least at Table 2, wherein the tablet (102) displays educational content for the student to consume. See also [0026], [0027], [0029], via instruction module (128), in Figure 2 etc.);
at each member device of the plurality of member devices, applying the analyzed data to a machine learning engine executed locally on each member device to produce a result specific to that member device (at least at the adaptation module 124 which determines engagement factors for the user based on the image and/or content data as in [0026] and table 2. at least at Figure 1-4, [0029]-[0049], wherein [0048]-[0049] and Table 2, a machine learning model is learned using collected data to model a user’s evolving state model. Wherein the data in table 2 includes the obtained image data of the user, content data that the user is viewing, and previously or currently obtained engagement levels. Wherein the evolving user state model is used by the adaptation module to determine if tutoring is needed for a particular user based on the user’s current and previously determined engagement levels as in (514-518) and [0046] and/or to refine the user’s determined engagement level at [0026], [0089], etc. and this result is output to the display of the teacher device via Figure 5. See particularly [0026], [0029], [0042], [0043], [0045], [0046]); and 
at each member device of the plurality of member devices, communicating the result to the moderator device; at the moderator device, receiving each result from each member device: and at the moderator device, displaying each result on a user interface of the moderator device (at least at Figures 5-6 and [0050]-[0053], wherein results (514-518) in [0046] are communicated to the instructor device dashboard. Wherein this is received from each individual device as in [0053]-[0054], etc. at least at (514-518) in Figure 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aslan et al., as applied to claims 2 and 18, respectively, in view of Nevek et al. (US Pat. 10,440,063 B1).
In re Claim 5, Aslan et al. as applied to claim 2 discloses the claimed invention as shown above. Aslan et al. further discloses: wherein at least one result is indicative of whether content data is appropriate for display on the display of the member device that generated the at least one result (at least at [0046], wherein the notifications (514-518) indicates that the student is in need of being presented with some form of other tutoring content, such as machine tutoring content, on their display. See additionally [0043]-[0044], (502) wherein the adaptation module determines if particular content is appropriate for a user based on their user state model and provides this content to the user accordingly. See also MPEP §2111.05 wherein the content of the message itself is non-functional descriptive material which does not receive patentable weight).
Nevek teaches: [a classroom assistance system] wherein at least one result is indicative of whether content data is appropriate for display on the display of the member device that generated the at least one result (at least at the moderator devices (102) which review inappropriately flagged content decisions made by a machine learning model within the monitored device (530) based upon content viewed by the monitored device possessed by students (204). Wherein Figure 10-12, the teacher supervisor device provides feedback indicating that a decision made by the machine learning model was incorrect and this feedback is used to refine the machine learning model as in Col. 10:4-17, 12:28-13:14, etc.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Aslan et al. to have the machine learning model also flag inappropriate content, as taught by Nevek, for the purpose of enabling the machine learning model to additionally filter content presented to a student for the benefit of reducing student exposure to undesirable information or distractions.
In re Claim 6, Aslan et al. as applied to claim 2 discloses the claimed invention as shown above. Aslan et al. is arguably silent on, but Nevek teaches: [a classroom assistance system] wherein the moderator device further comprises a moderator input device configured to generate input data, wherein the input data identifies at least one of the results generated by the plurality of member devices as incorrect (at least at the moderator devices (102) which review content flagging decisions made by a machine learning model within the monitored device (530) based upon content viewed by the monitored device possessed by students (204). Wherein Figure 10-12, the teacher supervisor device provides feedback indicating that a decision made by the machine learning model was incorrect and this feedback is used to refine the machine learning model as in Col. 10:4-17, 12:28-13:14, etc.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Aslan et al. to enable the teacher to correct and refine the machine learning models within each member device based on teacher input, as taught by Nevek
In re Claim 7, Aslan et al. as applied to claim 2 discloses the claimed invention as shown above. Aslan et al. is arguably silent on, but Nevek teaches: [a classroom assistance system] wherein the member device that generated the result identified as incorrect is configured to receive the input data from the moderator device and train the machine learning model that generated the result identified as incorrect using the input data to produce an updated machine learning model (at least at the moderator devices (102) which review content flagging decisions made by a machine learning model within the monitored device (530) based upon content viewed by the monitored device possessed by students (204). Wherein Figure 10-12, the teacher supervisor device provides feedback indicating that a decision made by the machine learning model was incorrect and this feedback is used to refine the machine learning model as in Col. 10:4-17, 12:28-13:14, etc.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Aslan et al. to enable the teacher to correct and refine the machine learning models within each member device based on teacher input, as taught by Nevek, for the purpose of enabling the machine learning model to continually improve in accuracy over time and reduce the production of incorrect determination results.
In re Claim 19, Aslan et al. as applied to claim 18 discloses the claimed invention as shown above. Aslan et al. is arguably silent on, but Nevek teaches: [a classroom assistance system] at the moderator device, identifying at least one result as incorrect using a moderator input device to generate input data; at the moderator device, communicating the input data to the member device that generated the result as being incorrect; and at the member device, training the machine learning model that generated the result identified as being incorrect with the input data, resulting in an updated machine learning engine (at least at the moderator devices (102) which review content flagging decisions made by a machine learning model within the monitored device (530) based upon content viewed by the monitored device possessed by students (204). Wherein Figure 10-12, the teacher supervisor device provides feedback indicating that a decision made by the machine learning model was incorrect and this feedback is used to refine the machine learning model as in Col. 10:4-17, 12:28-13:14, (332), etc.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Aslan et al. to enable the Nevek, for the purpose of enabling the machine learning model to continually improve in accuracy over time and reduce the production of incorrect determination results.
In re Claim 20, the previous combination of Aslan et al. and Nevek as applied to claim 19 discloses the claimed invention as shown above. Aslan et al. is arguably silent on, but Nevek teaches: wherein the result identified as being incorrect is indicative of at least one of: the behavior of a student using the member device that generated the result, the comprehension of the student using the member device that generated the result, or whether the content data is inappropriate for display on the member device (at least at the moderator devices (102) which review content flagging decisions made by a machine learning model within the monitored device (530) based upon content viewed by the monitored device possessed by students (204). Wherein Figure 10-12, the teacher supervisor device provides feedback indicating that a decision made by the machine learning model was incorrect and this feedback is used to refine the machine learning model as in Col. 10:4-17, 12:28-13:14, (332), etc. Wherein this mechanism is also applied to the other aspects of the user state model in Aslan).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Aslan et al. to enable the teacher to correct and refine the machine learning models within each member device based on teacher input to monitor the appropriateness of engagement determinations or content data, as taught by Nevek, for the purpose of enabling the machine learning model to continually improve in accuracy over time and reduce the production of incorrect student engagement determinations, comprehension levels, and/or content moderations.
Claims 8-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aslan et al. as applied to claim 2, in view of Stein (US Pat. 6,130,668).
In re Claim 8, Aslan et al. as applied to claim 2 discloses the claimed invention as shown above. Aslan et al. is arguably silent on, but Stein teaches: [an educational classroom assistance system] wherein each member device of the plurality of member devices is configured to automatically communicate to the moderator device at least a portion of the image data or content data (at least at Figure 1 and 4, wherein each student device shares their screen with the teacher device).
Aslan et al. to enable the teacher to view the content that each student is currently viewing, as taught by Stein, for the purpose of enabling the teacher to monitor the students’ performance firsthand and obtain a better understanding of student comprehension and level of understanding and intercede if needed.
In re Claim 9, Aslan et al. as applied to claim 2 discloses the claimed invention as shown above. Aslan et al. is arguably silent on, but Stein teaches: [an educational classroom assistance system] wherein the member device is configured to communicate at least a portion of image data or content data to the moderator device at the request of the moderator device (at least at Figure 3, 17, (76) and 7:15-30, wherein the teacher may select the observe button to view the content of a particular student’s screen).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Aslan et al. to enable the teacher to request to view the content that a particular student is currently viewing, as taught by Stein, for the purpose of enabling the teacher to monitor particular students’ performance firsthand and obtain a better understanding of student comprehension and level of understanding and intercede if needed.
In re Claim 10, Aslan et al. as applied to claim 8 or 9 discloses the claimed invention as shown above. Aslan et al. is arguably silent on, but Stein teaches: [an educational classroom assistance system] wherein the user interface is configured to display the at least a portion of the image data or content data (at least at Figure 1 and 4, wherein the teacher views the student’s screen and thereby the content they are consuming).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Aslan et al. to enable the teacher to view the content that each student is currently viewing, as taught by Stein, for the purpose of enabling the teacher to monitor the students’ performance firsthand and obtain a better understanding of student comprehension and level of understanding and intercede if needed.
In re Claim 11 and 12, Aslan et al. as applied to claim 2 discloses the claimed invention as shown above. Aslan et al. is arguably silent on, but the examiner takes OFFICIAL NOTICE that the concept and advantages of the member device or moderator device causing the member device to shut down if a certain result is generated were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Aslan et al. by incorporating student device shutdown based on a generated result or moderator input, to obtain predictable results of stopping a student from continuing with their education if a certain prohibited or flagged action/behavior is taken by the student.
In re Claim 13, Aslan et al. as applied to claim 2 discloses the claimed invention as shown above. Aslan et al. further discloses: an administrator device, the administrator device comprising: an administrator processor; and a display configured to run an administrator user interface (at least at device (602) in Figure 6 which displays the interface in Figure 5 and includes a processor to perform such functions as in Figure 8. Wherein the claim does not require that the administrator device and the moderator device cannot be the same device), wherein each member device of the plurality of member devices is in communication with the administrator device and each member device communicates the result generated on the member device to the administrator device (at least at Figures 5-6 and [0050]-[0053], wherein results (514-518) in [0046] are communicated to the instructor device dashboard. Wherein this is received from each individual device as in [0053]-[0054], etc.), and wherein the administrator user interface is configured to run on the administrator processor and display each result (at least at (514-518) in Figure 5).
Additionally or alternatively, pursuant to MPEP §2120(I)(A), in case there is a disagreement as to whether a the moderator device and the administrator device cannot be the same device in the claim, Stein teaches: [an educational classroom assistance system] wherein there are multiple teacher/administrator device which provides dashboards including student information (at least at Figure 1 and 4, wherein each student device shares their screen with the teacher device. Wherein 15:28-40 multiple teacher/admin workstations are provided).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Aslan et al. to enable both a teacher and administrator to view the student dashboard information, as taught by Stein, for the purpose of enabling multiple users to monitor the students’ performance firsthand and to enable obtaining a better 
In re Claim 16, Aslan et al. as applied to claim 2 discloses the claimed invention as shown above. Aslan et al. is arguably silent on, but the examiner takes OFFICIAL NOTICE that the concept and advantages of storing at least one of image data, content data, analyzed data and results in a remote server in communication with at least one member device or moderator device were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Aslan et al. by incorporating storage of the recorded data in a remote server, to obtain predictable results of storing data for later analysis in a location that does not take up storage space on the local member or moderator devices.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Aslan et al. and Stein as applied to claim 13 in view of Nevek.
In re Claim 14, the previous combination of Aslan et al. and Stein as applied to claim 13 discloses the claimed invention as shown above. Aslan et al. is arguably silent on, but Nevek teaches: [a classroom assistance system] wherein the administrator device further comprises an administrator input device configured to generate administrator input data, wherein the administrator input data identifies at least one of the results generated by the plurality of member devices as incorrect (at least at the moderator devices (102) which review content flagging decisions made by a machine learning model within the monitored device (530) based upon content viewed by the monitored device possessed by students (204). Wherein Figure 10-12, the teacher supervisor device provides feedback indicating that a decision made by the machine learning model was incorrect and this feedback is used to refine the machine learning model as in Col. 10:4-17, 12:28-13:14, (332), etc.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Aslan et al. to enable the teacher to correct and refine the machine learning models within each member device based on teacher input, as taught by Nevek
In re Claim 15, the previous combination of Aslan et al., Stein, and Nevek as applied to claim 14 discloses the claimed invention as shown above. Aslan et al. is arguably silent on, but Nevek teaches: [a classroom assistance system] wherein the member device that generated the result identified as incorrect is configured to receive the input data from the administrator device and train the machine learning model that generated the result identified as incorrect using the input data to produce an updated machine learning model (at least at the moderator devices (102) which review content flagging decisions made by a machine learning model within the monitored device (530) based upon content viewed by the monitored device possessed by students (204). Wherein Figure 10-12, the teacher supervisor device provides feedback indicating that a decision made by the machine learning model was incorrect and this feedback is used to refine the machine learning model as in Col. 10:4-17, 12:28-13:14, (332), etc.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Aslan et al. to enable the teacher to correct and refine the machine learning models within each member device based on teacher input, as taught by Nevek, for the purpose of enabling the machine learning model to continually improve in accuracy over time and reduce the production of incorrect determination results.
















Conclusion
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM D ERMLICK/Primary Examiner, Art Unit 3715